DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/016643 filed September 10, 2020. Claims 1-12 are currently pending and have been considered below.

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (US 2011/0286738).
Regarding claim 1: Noda et al. disclose a liquid processing apparatus including a spin chuck (41) which is a stage onto which a wafer (W) is placed, a plurality of nozzles (10) supplying processing liquid (R) to the wafer (W), a camera (17) that captures an image of the nozzles (10) and a controller (9) having a decision unit (9b) which analyzes the image data from the camera (17) at different time intervals to determine whether changes occurred inside the nozzle (10) where one of those changes can be the level of the coating liquid (R) inside the nozzle (10) passage (10e) (pars. 59-60, 77, 95, 124, figures 2-3, 12).
Regarding claims 2 and 3: Noda et al. discloses that the decision unit (9b) determines properties of the liquid (R) inside the nozzle (10) by analyzing the different brightness levels of the image taken by the camera (17), which inherently uses pixel data (pars. 94-96, figure 7). 
Regarding claims 4 and 5: Noda et al. discloses that the decision unit (9b) determines whether a change has occurred in the liquid level based on a predetermined level (P) and by comparing brightness levels of various points inside the passage (10e) of the nozzle (10) shown in the image captured by the camera (17A) which inherently uses pixel data (par. 165, figures 10, 12-13).
Regarding claim 10: Noda et al. discloses that the decision unit (9b) is part of a controller (9) which also includes countermeasure management programs that are utilized when information by the decision unit (9b) indicates that something abnormal occurred (par. 85, 111).
	Regarding claim 11: Noda et al. discloses that the apparatus supplies a photoresist solution but also a thinner to the nozzle (10) (par. 63) where thinner is another term for anti-drying liquid, further including a suck-back valve (73) which suctions the thinner from the nozzle (10) (par. 70), and furthermore that the time intervals are within a period during which the coating liquid (R) is being spouted by normal spouting action, such that the suction is not being performed (par. 95). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. as applied to claims 1-5 and 10-11 above and further in view of Hasebe et al. (US 5,942,035).
Regarding claims 6 and 7: Noda et al. fails to explicitly disclose a vibration part consisting of a fluid flow path having a temperature control fluid and pump for circulating that fluid. However, Hasebe et al. discloses a similar spin coating apparatus which uses temperature adjustment solution supply paths (11) arranged to surround the nozzle (4) connecting with a circulating pump (13) and thermo module for controlling the temperature of the solutions as well as the resist (col. 7 lines 9-24, figures 5-
While Noda et al. and Hasebe et al. fail to explicitly disclose that this arrangement causes vibrations, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Therefore it is presumed to be inherent that since Noda et al. and Hasebe et al. teach the structure as described in claim 7, that this structure can be considered a vibration applying part which vibrates the liquid in the nozzle. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. as applied to claims 1-5 and 10-11 above and further in view of Kunugimoto et al. (US 2015/0234277).
Regarding claims 8 and 9: Noda et al. discloses that the decision unit (9b) includes a storage device (95) containing reference data about the liquids and the nozzle (10) (par. 95). Noda et al. fails to explicitly disclose that the decision unit (9b) is configured to determine the existence or size of a droplet adhering to an outside of the nozzle (10). However, Kunugimoto et al. discloses a similar spin coating apparatus which uses an imaging unit (26) to capture image data about liquid droplets adhering to the outside of the nozzle and the sizes and positions thereof which are then stored in a storage section (CU1), at which point the image data is judged and if the droplet exceeds a certain size an alarm is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/11/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717